Citation Nr: 1718527	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO. 13-16 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for service-connected Chronic Fatigue Syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his caretaker


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In January 2014, the Veteran and his caretaker testified before the undersigned Veterans Law Judge at a videoconference hearing. During the hearing, the undersigned engaged in a colloquy with the Veteran and his caretaker toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

For the reasons discussed below, further development is necessary to properly adjudicate the Veteran's claim and a remand is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In an April 2015 decision, the Board denied the Veteran's claim of an initial disability rating in excess of 20 percent for service-connected Chronic Fatigue Syndrome. The Veteran appealed this decision to the Court of Appeals for Veterans Claims (CAVC), and in an October 2016 decision, CAVC vacated the Board's decision and remanded the case for further development. In accordance with CAVC's decision, a remand is required to obtain an adequate medical opinion regarding the severity of the Veteran's chronic fatigue syndrome. 


Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After completing the directives above, schedule the Veteran for a VA examination to determine the current severity of his chronic fatigue syndrome. The examiner is specifically requested to opine within established VA examination protocols regarding the percentage the Veteran's routine daily activities have been diminished due to chronic fatigue syndrome, and to identify periods of incapacitation in the course of a year due to this illness. 

4. After completion of the above and any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




